Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces fiscal 2010 second quarter results << - Consolidated segment profit increases 9% in the second quarter - Consolidated revenues increase 6% in the second quarter, including specialty ad growth of 5% - Adjusted basic earnings per share of $0.30 for the quarter compared to $0.31 last year - Successful bond issue in the second quarter >> TORONTO, April 14 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its second quarter financial results today. "We believe our results in the second quarter and the pacing we are enjoying in the third quarter indicate that the advertising recession is behind us," said John Cassaday, President and CEO of Corus Entertainment. "Corus' Specialty and Pay television categories and Ontario Radio sales are performing very well, and we are also benefiting from strong cost control which has allowed us to improve our margins." << Financial Highlights (unaudited) (in thousands of Three months ended Six months ended Canadian dollars February 28, February 28, except per share amounts) 2010 2009 2010 2009 Revenues Radio 55,690 57,935 126,764 133,463 Television 136,974 123,423 288,229 264,680 192,664 181,358 414,993 398,143 Segment profit Radio 8,568 7,110 30,389 29,121 Television 53,204 47,491 120,272 111,761 Corporate (6,327) (3,592) (11,991) (8,531) 55,445 51,009 138,670 132,351 Net income 14,603 29,029 88,511 69,662 Earnings per share Basic $0.18 $0.36 $1.10 $0.87 Diluted $0.18 $0.36 $1.08 $0.86 Consolidated Results >> Consolidated revenues for the three months ended February 28, 2010 were $192.7 million, up 6% from $181.4 million last year. Consolidated segment profit was $55.4 million, up 9% from $51.0 million last year. Net income for the quarter was $14.6 million ($0.18 basic and diluted), compared to net income of $29.0 million ($0.36 basic and diluted) last year. Net income for the quarter includes a debt refinancing loss of $14.3 million, while the prior year includes a gain of $7.2 million related to the disposition of a residential audio service. Removing the impact of these items results in adjusted second quarter basic earnings per share of $0.30 compared to $0.31 in the prior year. Consolidated revenues for the six months ended February 28, 2010 were $415.0 million, up 4% from $398.1 million last year. Consolidated segment profit was $138.7 million, up 5% from $132.4 million last year. Net income for the six-month period was $88.5 million ($1.10 basic and $1.08 diluted), compared to net income of $69.7 million ($0.87 basic and $0.86 diluted) last year. In addition to the items noted above, net income for the six-month period also includes a $16.2 million reversal of a disputed regulatory fee accrual and a $14.2 million recovery due to income tax rate changes. Removing the impact of these items results in adjusted year-to-date basic earnings per share of $0.90 compared to $0.83 in the prior year. << Operational Results >> Radio << - Revenues decreased by 4% in the second quarter and 5% for the year- to-date. - Segment profit increased by 21% in the second quarter and 4% for the year-to-date. - Revenues for the quarter increased 4% in Ontario, decreased 12% in the West and decreased 2% in Quebec and other. >> Television << - Revenues increased by 11% in the second quarter and 9% for the year-to-date. - Segment profit increased by 12% in the second quarter and 8% for the year-to-date. - Advertising revenues increased by 3% in the second quarter and are flat year-to-date. - Specialty advertising revenues increased by 5% in the second quarter and 1% for the year-to-date. - Subscriber revenues increased by 14% in the second quarter and 11% for the year-to-date. - Movie Central finished the quarter with 973,000 subscribers, up 5% from last year. >> Corus Entertainment Inc. reports in Canadian dollars. << About Corus Entertainment Inc. >> Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising services, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, Nickelodeon (Canada), W Network, CosmoTV, VIVA, Sundance Channel (Canada), Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CFOX, CKOI, 98,5 FM, Q107 and 102.1 the Edge. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto (CJR.B) and New York (CJR) exchanges. Experience Corus on the web at www.corusent.com. The unaudited consolidated financial statements and accompanying notes for the three and six months ended February 28, 2010 and Management's Discussion and Analysis are available on the Company's website at www.corusent.com in the Investor Relations section. A conference call with Corus senior management is scheduled for April 14, 2010 at 9 a.m. ET. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call for North America is 1-800-909-4891 and for local/international callers is 416-981-9039. PowerPoint slides for the call will be posted at 8:45 a.m. ET on April 14, 2010 and can be found on the Corus Entertainment website at www.corusent.com in the Investor Relations section. This press release contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.
